TANNER, P. J.
This is a hill in equity brought by the complainant, alleging that she has an action of negligence against the respondent Pa-lumbo and that he has transferred all his property to the other respondent before complainant has been able to obtain judgment on it. The complainant seeks to set aside this conveyance as fraudulent.
The case is heard upon demurrer.
The law is too well settled in this State to admit of any doubt that under such circumstances the complainant must first obtain a judgment at law and exhaust her legal remedies before resorting to a bill in equity.
We are therefore obliged to sustain the demurrer.